IN THE SUPREME COURT OF TEXAS

                                 No. 05-0146

                        IN RE  EDWARD O. BUFKIN, JR.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion to stay underlying proceedings, filed March  7,
2005, is granted.  All trial court  proceedings  in  Cause  No.  96-16958-Y,
styled In the Matter of the Marriage of Edward O. Bufkin, Jr. and  Elizabeth
W. Bufkin, in the 330th District Court of Dallas County, Texas,  are  stayed
pending further order of this Court.

      2.    The real party in interest is requested to respond to  relator's
petition for writ of mandamus on or before 3:00 p.m., March 18, 2005.

            Done at the City of Austin, this March 11, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk